McAvoy, J.
(dissenting). A new building is exempt from taxation for local purposes under a local ordinance when planned for dwelling purposes exclusively and so used if such building is of four stories or more and used exclusively for dwelling purposes above the ground floor.
In the building of this relator a structure has been interposed between the floor at the street level and the ceiling of the first story. It is, in effect, a balcony or mezzanine level wholly within the walls of the main room and appurtenant only thereto, not independent. Access is by stairways communicating from the first floor only with this balcony having no connection with other parts of the building. Its use is supplementary to the conduct of business in the main level or floor as a restaurant in the same proprietorship. The precise concept indicated in the term “ floor ” is a continuous, complete level of material laid on a tier of beams occupying the whole space between bearing walls. A mezzanine floor is of similar character except that it is lacking in the height of a common floor and usually rests between the ground and next upper story. Doubtless a mezzanine floor is a story, but a mezzanine balcony constructed by inserting a level between the street level floor and the first ceiling partakes of no characteristics of the continuous or approximately continuous floor or story which it is to be assumed was within the legislative intent in the enactment concerning exemptions of realty “ used exclusively for dwelling *360purposes above the ground floor.” The word “ floor ” as commonly-understood and reasonably apprehended would exclude a balcony so constructed as the structure here involved from its definition.
I think relator entitled to exemption and that the order should be reversed and the assessment reduced as demanded.
Order affirmed, with ten dollars costs and disbursements.